Case: 20-60939    Document: 00516083152       Page: 1    Date Filed: 11/05/2021




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 5, 2021
                               No. 20-60939
                             Summary Calendar                        Lyle W. Cayce
                                                                          Clerk

   Carlton Theodore Landis,

                                                        Plaintiff—Appellant,

                                    versus

   M. Martin, Warden of USP-Yazoo City; Christopher Curry, Unit
   Manager at USP-Yazoo City; Lisa Singleton, Case Manager
   Coordinator at USP-Yazoo City; Sean Evans, Case Manager at USP-
   Yazoo City; DeQuanty Lott, SIS Lieutenant at USP-Yazoo City;
   Samuel Rogers, Case Manager; E. Crimaldi, Lieutenant at USP-
   Yazoo City; John Doe #1, employee at USP-Yazoo City; John Doe #2,
   employee at Designation & Sentence Computation Center; R. Taylor,
   Lieutenant at USP-Yazoo City,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:19-CV-177
Case: 20-60939            Document: 00516083152           Page: 2      Date Filed: 11/05/2021

                                           No. 20-60939


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
             Carlton Theodore Landis, federal prisoner # 24449-056, filed a Bivens
   complaint against prison officials at Federal Correctional Complex, Yazoo
   City on grounds that he faced retaliation for requesting a transfer to another
   prison and for filing administrative grievances. 1 He sought damages and
   injunctive relief. The district court dismissed his complaint on various
   grounds and denied his motion to amend his complaint as futile.
             On appeal, Landis failed to brief any arguments, which renders all of
   his issues on appeal abandoned. See Yohey v. Collins, 985 F.2d 222, 225 (5th
   Cir. 1993) (holding that while pro se briefs are liberally construed, even pro
   se litigants must brief arguments in order to preserve them). Landis’s
   reference to the pleadings in the district court in his appellate brief is
   insufficient. See United States v. Abdo, 733 F.3d 562, 568 (5th Cir. 2013)
   (holding that “[a]n appellant may not incorporate by reference issues and
   arguments raised in the district court”); see also see also Yohey, 985 F.2d at
   224-25 (same for pro se appellant).
             Accordingly, Landis’s appeal is DISMISSED as frivolous pursuant
   to 5th Cir. R. 42.2, and the Government’s motion to dismiss or,
   alternatively, for summary affirmance is DENIED as unnecessary.




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
             1
                 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
   (1971).




                                                 2